GRADY L. CRAWFORD, Circuit Judge.
This cause came on to be heard on appeal from an order of the county court dismissing the appellants’ counterclaim.
The appellee filed suit in the county court for possession of real property and removal of tenant, invoking the provisions for summary procedure in §51.011, Florida Statutes. The appellants filed a counterclaim alleging an unlawful “self-help” eviction, and seeking damages. The county court dismissed their counterclaim as not being allowable under the provisions of §51.011.
The trial court’s order dismissing the appellants’ counterclaim is reversed under authority of Avvenire College for Women, Inc. v. G.B.E., Inc., 240 So.2d 191 (1st Dist. 1970), Wright v. Draper, 264 So.2d 44 (3rd Dist. 1972), and §51.011. The cited authorities *162allow counterclaims within the jurisdiction of the court in summary procedure actions under §51.011.
This cause is remanded to the county court for trial under the provisions of §51.011. The clerk of this court is directed to transfer the file to the county court forthwith.